DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on December 4, 2018.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,258,322. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the instant application are anticipated by claims 1-20 of U.S. Patent No. 10,258,322.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 6 of the claim recites the limitation of “the suture holder”.  The antecedent basis for this limitation is presented at the end of the claim, after the recitation in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2, 3, 6, 7, 10, 13, and 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watschke et al. (US 2010/0023027, hereinafter Watschke).
Concerning claim 2, the Watschke et al. prior art reference teaches a suture manipulating device (Figure 1; 100) comprising: a first jaw (Figure 1A; 52) and a second jaw (Figure 1A; 54), wherein the first jaw has a first jaw tip and the second jaw has a second jaw tip (Figure 6; 148), wherein the device has an open configuration (Figure 7A) and a closed configuration (Figure 7C), wherein the first jaw tip is closer to the second jaw when the device is in the closed configuration (Figure 7C; 148), wherein the first jaw has a first jaw channel, wherein the first jaw channel extends along an outer surface of the first jaw such that at least a portion of the first jaw channel faces away from the device (Figure 7A; 146), wherein the second jaw has a second jaw channel, and wherein the second jaw channel extends along an outer surface of the second jaw such that at least a portion of the second jaw channel faces away from the device (Figure 7A; 141), and a suture holder slidable in the first jaw channel and slidable in the second jaw channel (Figure 7A; 142).
Concerning claim 3, the Watschke reference teaches the device of claim 2, further comprising a translatable opener (Figure 7B; 132, 159), wherein the translatable opening is translatable to an opener first position (Figure 7B; 132) and to an opener second position (Figure 7C; 132), wherein when the translatable opener is in the opening first position, the device is in the open configuration (Figure 7B; 140), wherein when the translatable opener is in the opening section position, the device is in the closed configuration (Figure 7C; 140), and wherein the translatable opener is translatable against a first jaw opener surface (Figure 14; perimeter of slot of 152 may be defined as first jaw opener surface
Concerning claim 6, the Watschke reference teaches the device of claim 3, wherein the translatable opener is translatable against a second jaw opener surface (Figure 14; perimeter of slot of 154 may be defined as second jaw opener surface).
Concerning claim 7, the Watschke reference teaches the device of claim 2, further comprising a translatable closer (Figure 7B; 132, 159, drive rod may be interpreted as opener or closer), wherein the translatable closer is translatable to a closer first position (Figure 7B; 132) and to a closer second position (Figure 7C; 132), wherein when the translatable closer is in the closer first position, the device is in the open configuration (Figure 7B; 140), wherein when the translatable closer is in the closer section position, the device is in the closed configuration (Figure 7C; 140), and wherein the translatable closer is translatable against a first jaw surface (Figure 14; perimeter of slot of 152 may be defined as first jaw opener surface).
Concerning claim 10, the Watschke reference teaches the device of claim 7, wherein the translatable closer is translatable against a second jaw closer surface (Figure 14; perimeter of slot of 154 may be defined as second jaw closer surface).
Concerning claim 13, the Watschke reference teaches the device of claim 2, wherein when the device is in the open configuration, the first jaw is at an angle relative to the second jaw (Figure 7A; 152, 154).
Concerning claim 14, the Watschke et al. prior art reference teaches a suture manipulating device (Figure 1; 100) comprising: a first jaw (Figure 1A; 52) and a second jaw (Figure 1A; 54), wherein the first jaw has a first jaw tip and the second jaw has a second jaw tip (Figure 6; 148), wherein the device has an open configuration (Figure 7A) and a closed configuration (Figure 7C), wherein the first jaw tip is closer to the second jaw when the device is in the closed configuration (Figure 7C; 148), wherein the first jaw has a first jaw channel (Figure 7A; 146) and the second jaw has a second jaw channel (Figure 7A; 141), wherein the first jaw channel extends .
Claim(s) 2, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ek et al. (US 5730747).
Concerning claim 2, the Ek et al. prior art reference teaches a suture manipulating device (Figure 1; 10) comprising: a first jaw (Figure 1; 14) and a second jaw (Figure 1; 16), wherein the first jaw has a first jaw tip and the second jaw has a second jaw tip, wherein the device has an open configuration (Figure 2) and a closed configuration (Figure 2A), wherein the first jaw tip is closer to the second jaw tip when the device is in the closed configuration than when the device is in the open configuration, wherein the first jaw has a first jaw channel (Figure 2; 44), wherein the first jaw channel extends along an outer surface of the first jaw such that at least a portion of the first jaw channel faces away from the device, wherein the second jaw has a second jaw channel (Figure 2; 40), and wherein the second jaw channel extends along an outer surface of the second jaw such that at least a portion of the second jaw channel faces away from the device; and a suture holder slidable in the first jaw channel and slidable in the second jaw channel (Figure 3; 50).
Concerning claim 11, the Ek reference teaches the device of claim 2, wherein the suture holder has a suture holder first longitudinal end (Figure 3; 54) and a suture holder second longitudinal end (Figure 3; 51, 53, 52), wherein when the device is in the closed configuration and the suture holder is pushed fully into the first jaw channel, a suture holder second longitudinal end first portion is in the first jaw channel (Figure 4A; end of portion 53 attached to 52 may be interpreted as the second longitudinal end first portion, which is in the first jaw channel when closed) and a suture holder second longitudinal end second portion is in the second jaw channel (Figure 4A; 51 may be interpreted as the second longitudinal end second portion, which is in the second jaw channel).
Concerning claim 12, the Ek reference teaches the device of claim 2, wherein the suture holder has a suture holder first longitudinal end (Figure 3; 54) and a suture holder second longitudinal end (Figure 3; 51, 53, 52), wherein the first longitudinal end has a first shape when the suture holder first longitudinal end is in the first jaw channel (Figure 4; 50) and has a second shape when the suture holder first longitudinal end is in the second channel (Figure 50; 50), wherein the first and second shape are the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watschke et al. (US 2010/0023027, hereinafter Watschke) in view of Sabin et al. (US 6010523, hereinafter Sabin).
Concerning claim 4, 5, 8, 9, 15, 16, and 17, the Watschke reference teaches the device of claims 3 and 14, but does not specifically teach the first jaw opener having a first jaw opener surface location, wherein the translatable opener has a translatable opener surface location, and wherein when the device is in the closed configuration, the first jaw opener surface location is proximal to the translatable opener surface location.
surface 18 transitions to 14, wherein midway point of 14 may be interpreted as the first jaw opener surface location), wherein the translatable opener has a translatable opener surface location (Figure 2; 8, guide rod may be interpreted as the translatable opener surface location, given it is a location of a surface that is associated with the opening of the device that operates with the translatable opener), and wherein when the device is in the closed configuration, the first jaw opener surface location is proximal to the translatable opener surface location (Figure 2; midpoint of surface 14 is proximal to guide rod 8), wherein when the device is in the open configuration, the first jaw opener surface location is distal to the translatable opener surface location (Figure 4; midpoint of surface 14 is distal to guide rod 8), and further comprising a translatable closer (Figure 4; 3), wherein the translatable closer is translatable to a closer first position and to a closer second position, wherein when the translatable closer is in the closer first position, the device is in the open configuration (Figure 4; 3 translates relative to 2), wherein when the translatable closer is in the closer second position, the device is in the closed configuration (Figure 2; 3), and wherein the translatable closer is translatable against a first jaw closer surface, which faces away from the device longitudinal axis (Figure 4; upper surface of 13), wherein the first jaw closer surface has a first jaw closer midpoint of upper surface of 13), and wherein when the device is in the closed configuration, the first jaw closer location is inside the translatable closer (Figure 2; midpoint of 13 is within sheath 3), and wherein when the device is in the open configuration, the first jaw closer surface location is outside the translatable closer (Figure 4; midpoint of 13 is outside of sheath 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the drive mechanism of the Watschke reference with the drive mechanism of the Sabin reference including the translatable opener and closer mechanism to provide a drive mechanism with a simple design, having a very limited number of components, eliminating excessive force capable of leading to wear of the components, and enabling complex movements to be made in a simple manner while maintaining very great precision in the movements of the jaws (Sabin; Column 1, Lines 37-45).
Claims 18,  19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ek et al. (US 5730747) in view of Gilson et al. (US 2011/0282385, hereinafter Gilson).
Concerning claims 18 and 19, the Ek et al. prior art reference teaches a suture manipulating device (Figure 1; 10) comprising: a first jaw (Figure 1; 14) and a second jaw (Figure 1; 16), wherein the first jaw has a first jaw tip and the second jaw has a second jaw tip, wherein the device has an open configuration (Figure 2) and a closed configuration (Figure 2A), wherein the first jaw tip is closer to the second jaw tip when the device is in the closed configuration than when the device is in the open configuration, wherein the first jaw has a first jaw channel (Figure 2; 40) and the second jaw has a second jaw channel (Figure 2; 44), wherein a suture holder (Figure 3; 50) has an extension (Figure 3; 52) and a suture holder longitudinal axis (Figure 3; longitudinal axis of 50), wherein the extension extends away from the suture holder longitudinal axis and away from a surface of the first jaw toward an opening of the first jaw channel when the suture holder curves away from the surface 42 of the first jaw and toward the back opening of the first jaw channel), and wherein the extension extends away from the suture holder longitudinal axis and away from a surface of the second jaw when the suture holder is in the second jaw channel (Figure 4A; 52 extends away from longitudinal axis of 52 and away from second jaw surface 46 when in second jaw); wherein the suture holder is slidable in the first jaw channel and slidable in the second jaw channel (Figure 4A; 50), but it does not specifically teach the extension extending toward an opening of the second jaw channel when the suture holder is in the second jaw channel.
However, the Gilson reference teaches a suture holder (Figure 1; 10), wherein the suture holder has an extension (Figure 1; 12, 22) and a suture holder longitudinal axis (Figure 1; 11), wherein the extension extends away from the suture holder longitudinal axis, said suture holder allowing one or more suture to be positioned subcutaneously and to remain in a subcutaneous position as they are tunneled through tissue ([¶ 0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the suture holder of the Ek reference to have the extension of the Gilson reference, wherein the suture holder of the Gilson reference would have the extension extend away from the suture holder longitudinal axis and away from a surface of the second jaw toward an opening of the second jaw channel if utilized with the suture manipulating device of Ek, and would at least slightly limit movement of the suture holder when the suture holder is in the first jaw channel or the second jaw channel due to the presence of the shuttle and extension structures to provide a suture holder that allows one or more suture to be positioned subcutaneously and to remain in a subcutaneous position as they are tunneled through tissue (Gilson; [¶ 0052]).
Concerning claim 21, the combination of the Ek and Gilson references as discussed above teaches the device of claim 18, wherein the Ek reference further teaches the first jaw channel extending along an outer surface of the first jaw (Figure 2A; 40) and the second jaw channel extends along an outer surface of the second jaw (Figure 2A; 44), wherein the first jaw channel has a first jaw channel longitudinal axis having a straight portion (Figure 2A; 40 top portion of jaw) and a curved portion (Figure 2A; longitudinal axis curves to form channel 40 in front portion of jaw), wherein the second jaw channel has a second jaw channel longitudinal axis having a straight portion (Figure 2A; 44 top portion of jaw) and a curved portion (Figure 2A; longitudinal axis curves to form channel 44 in front portion of jaw), and wherein the straight portion of the first jaw channel longitudinal axis and the straight portion of the second jaw longitudinal axis are at an angle relative to a longitudinal axis of the device when the device is in the open configuration (Figure 2; channels 40 and 44 will be at an angle relative to longitudinal axis of device; even if they are parallel, the angle is 0).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ek et al. (US 5730747) in view of Gilson et al. (US 2011/0282385, hereinafter Gilson) as applied to claims 18, 19, and 21 above, and further in view of Watschke et al. (US 2010/0023027, hereinafter Watschke).
Concerning claim 20, the combination of the Ek and Gilson references as discussed above teaches the device of claim 18, but does not specifically teach an opener movable against a first jaw surface that faces toward a longitudinal axis.
However, the Watschke reference teaches a suture manipulating device (Figure 1; 100) comprising: a first jaw (Figure 1A; 52) and a second jaw (Figure 1A; 54), wherein the first jaw has a first jaw tip and the second jaw has a second jaw tip (Figure 6; 148), wherein the device has an open configuration (Figure 7A) and a closed configuration (Figure 7C), wherein the device further 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of the Ek and Gilson combination include the opener of the Watschke reference to provide a method of pivoting the jaws (Watschke; [¶ 0103]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Proto reference (US 6056771) teaches a suture holder having a radial extension with the suture extending transverse to the suture holder (Figure 3; 22); the Sniffin et al. reference (US 10709442) teaches a suture manipulating device having a suture holder that changes shape as it enters respective channels in first and second jaws (Figure 2A-C); the Stone reference (US 2015/0012016) teaches a suture manipulating device having first and second jaws having first and second channels (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/10/2021